DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zachary Kelton on 08/12/2021.

The application has been amended as follows: 

	1.	(Currently Amended) a non-transitory computer readable medium comprising program code that is executable by a processing device for causing the processing device to:
receive a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore;

selecting different combinations of descriptors from among a plurality of descriptors, each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors;
selecting a pair of well logs from the plurality of well logs;
repeatedly performing dynamic warping on the pair of well logs using the different combinations of descriptors to generate a plurality of alignments between the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log; and
analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one pair of data points in the pair of well logs being correlated to one another; and
based on identifying the particular combination of descriptors, correlate data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs.
2.	(Previously Presented) The non-transitory computer readable medium of claim 1, further comprising program code executable by the processing device for causing the processing device to determine the particular combination of descriptors by selecting a value for a parameter corresponding to at least one descriptor in the particular combination of descriptors.
3.	(Previously Presented) The non-transitory computer readable medium of claim 2, further comprising program code executable by the processing device for causing the processing device to determine the particular combination of descriptors by selecting a respective weight for each descriptor in the particular combination of descriptors.
4.	(Previously Presented) The non-transitory computer readable medium of claim 3, wherein the particular combination of descriptors comprises a shape descriptor that is indicative of one 
determining the data point of interest in a well log of the pair of well logs;
dividing data points before or after the data point of interest into one or more segments; and
determining the one or more slopes based on the one or more segments, each slope of the one or more slopes corresponding to a respective segment of the one or more segments and being determined by performing a linear regression on respective data-points in the respective segment.
5.	(Previously Presented) The non-transitory computer readable medium of claim 4, wherein the particular combination of descriptors comprises an average descriptor that is indicative of one or more averages of data before or after the data point of interest, and further comprising program code executable by the processing device for causing the processing device to:
determine the one or more averages based on the one or more segments, each average of the one or more averages corresponding to a respective segment of the one or more segments and being determined by averaging respective data-points in the respective segment.
6.	(Previously Presented) The non-transitory computer readable medium of claim 3, wherein the particular combination of descriptors comprises a histogram descriptor that is representative of frequencies in which slopes of a plurality of data points fall into a plurality of slope ranges, and further comprising program code executable by the processing device for causing the processing device to determine the frequencies in which the slopes of the plurality of data points fall into the plurality of slope ranges by:
determining a plurality of slopes corresponding to the plurality of data points, each slope in the plurality of slopes corresponding to a respective data point in the plurality of data points;
determining the plurality of slope ranges, each slope range of the plurality of slope ranges spanning a predetermined number of degrees;

determining a number of data points associated with each slope range of the plurality of slope ranges.
7.	(Previously Presented) The non-transitory computer readable medium of claim 3, further comprising program code executable by the processing device for causing the processing device to determine the particular combination of descriptors by:
identifying multiple combinations of descriptors that result in a first data-point in the pair of well logs being correlated to a second data-point in the pair of well logs by an amount that is within a predetermined tolerance range; and
selecting the particular combination of descriptors from among the multiple combinations of descriptors based on the particular combination of descriptors resulting in a closer correlation between the first data-point and the second data-point than another combination of descriptors in the multiple combinations of descriptors.
8.	(Currently Amended) A system 
a processing device; and
a memory device on which instructions executable by the processing device are stored for causing the processing device to:
receive a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore;
determine a particular combination of descriptors that is to be used in correlating well logs to one another, wherein the particular combination of descriptors is determined by:
selecting different combinations of descriptors from among a plurality of descriptors, each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors;
selecting a pair of well logs from the plurality of well logs;
repeatedly performing dynamic warping on the pair of well logs using the different combinations of descriptors to generate a plurality of alignments between the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log; and
analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one pair of data points in the pair of well logs being correlated to one another; and
based on identifying the particular combination of descriptors, correlate data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs.
9.	(Currently Amended) The system of claim 8, wherein the memory device further comprises instructions executable by the processing device for causing the processing device to determine the particular combination of descriptors by selecting values for at least two parameters corresponding to at least one descriptor in the particular combination of descriptors.
10.	(Currently Amended) The system of claim 8, wherein the memory device further comprises instructions executable by the processing device for causing the processing device to determine the particular combination of descriptors by selecting a respective weight for each descriptor in the particular combination of descriptors.
11.	(Currently Amended) The system of claim 8, wherein the particular combination of descriptors comprises a shape descriptor that is indicative of one or more slopes in data before or after a data point of interest, and wherein the memory device further comprises instructions 
determining the data point of interest in a well log of the pair of well logs;
dividing data points before or after the data point of interest into one or more segments; and
determining the one or more slopes based on the one or more segments, each slope of the one or more slopes corresponding to a respective segment of the one or more segments and being determined by performing a linear regression on respective data-points in the respective segment.
12.	(Currently Amended) The system of claim 8, wherein the particular combination of descriptors comprises an average descriptor that is indicative of one or more averages of data before or after a data point of interest, and wherein the memory device further comprises instructions executable by the processing device for causing the processing device to determine the one or more averages by:
determining the data point of interest in a well log of the pair of well logs;
dividing data points before or after the data point of interest into one or more segments; and
determine the one or more averages based on the one or more segments, each average of the one or more averages corresponding to a respective segment of the one or more segments and being determined by averaging respective data-points in the respective segment.
13.	(Currently Amended) The system of claim 8, wherein the particular combination of descriptors comprises a histogram descriptor that is representative of frequencies in which slopes of a plurality of data points fall into a plurality of slope ranges, and wherein the memory device further comprises instructions executable by the processing device for causing the processing device to determine the frequencies in which the slopes of the plurality of data points fall into the plurality of slope ranges by:

determining the plurality of slope ranges, each slope range of the plurality of slope ranges spanning a predetermined number of degrees;
associating each data point in the plurality of data points with a respective slope range of the plurality of slope ranges based on a slope associated with the data point; and
determining a number of data points associated with each slope range of the plurality of slope ranges.
14.	(Currently Amended) The system of claim 8, wherein the memory device further comprises instructions executable by the processing device for causing the processing device to determine the particular combination of descriptors by:
identifying multiple combinations of descriptors that result in a first data-point in the pair of well logs being correlated to a second data-point in the pair of well logs by an amount that is within a predetermined tolerance range; and
selecting the particular combination of descriptors from among the multiple combinations of descriptors based on the particular combination of descriptors resulting in a closer correlation between the first data-point and the second data-point than another combination of descriptors in the multiple combinations of descriptors.
15.	(Currently Amended) A method comprising:
receiving, by a processing device, a plurality of well logs, each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore;
determining, by the processing device, a particular combination of descriptors that is to be used in correlating well logs to one another, wherein the particular combination of descriptors is determined by:
selecting different combinations of descriptors from among a plurality of descriptors, each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors;
selecting a pair of well logs from the plurality of well logs;
repeatedly performing dynamic warping on the pair of well logs using the different combinations of descriptors to generate a plurality of alignments between the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic time warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log; and
analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one pair of data points in the pair of well logs being correlated to one another; and
based on identifying the particular combination of descriptors, correlating, by the processing device, data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs.
16.	(Currently Amended) The method of claim 15, further comprising determining the particular combination of descriptors by selecting values for at least three parameters corresponding to at least one descriptor in the particular combination of descriptors.
17.	(Currently Amended) The method of claim 15, further comprising determining the particular combination of descriptors by selecting a respective weight for each descriptor in the particular combination of descriptors.
18.	(Currently Amended) The method of claim 15, wherein the particular combination of descriptors comprises a shape descriptor that is indicative of one or more slopes in data before or after a data point of interest, and further comprising determining the one or more slopes by:
determining the data point of interest in a well log of the pair of well logs;

determining the one or more slopes based on the one or more segments, each slope of the one or more slopes corresponding to a respective segment of the one or more segments and being determined by performing a linear regression on respective data-points in the respective segment.
19.	(Currently Amended) The method of claim 15, wherein the particular combination of descriptors comprises an average descriptor that is indicative of one or more averages of data before or after a data point of interest, and further comprising determining the one or more averages by:
determining the data point of interest in a well log of the pair of well logs;
dividing data points before or after the data point of interest into one or more segments; and
determine the one or more averages based on the one or more segments, each average of the one or more averages corresponding to a respective segment of the one or more segments and being determined by averaging respective data-points in the respective segment.
20.	(Currently Amended) The method of claim 15, wherein the particular combination of descriptors comprises a histogram descriptor that is representative of frequencies in which slopes of a plurality of data points fall into a plurality of slope ranges, and further comprising determining the frequencies in which the slopes of the plurality of data points fall into the plurality of slope ranges by:
determining a plurality of slopes corresponding to the plurality of data points, each slope in the plurality of slopes corresponding to a respective data point in the plurality of data points;
determining the plurality of slope ranges, each slope range of the plurality of slope ranges spanning a predetermined number of degrees;
associating each data point in the plurality of data points with a respective slope range of the plurality of slope ranges based on a slope associated with the data point; and
 

Allowable Subject Matter

	Claims 1 through 20 are allowed.

Regarding Claim 1, Burlakov teaches A non-transitory computer readable medium comprising program code ([0075), that is executable by a processing device for causing the processing device ([0075]) to: receive a plurality of well logs ([0004, 0013]), each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore ([0004, 0002, 0015]); determine a particular combination of descriptors that is to be used in correlating well logs to one another, wherein the particular combination of descriptors is determined ([0003], [0046]) by: selecting different combinations of descriptors from among a plurality of descriptors  ([0040], [0049-0051]); and analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one least one pair of data points in the pair of well logs being correlated to one another; and based on identifying the particular combination of descriptors, correlate data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs ([0065-0073], Claim 8, figs. 2.1 & 2.3, 3.2, 3.4).

performing dynamic warping on the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log ([0046, 0048]), but fails to teach the performing of dynamic time warping repeatedly.  Burkalov also fails to specifically teach each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors. 

	Claims 2 through 7 are allowed based on their dependency to Claim 1.

Regarding Claim 8, Burlakov teaches a system ([0074]) comprising: a processing device; and a memory device on which instructions executable by the processing device are stored ([0075]) for causing the processing device to: receive a plurality of well logs ([0004, 0013], each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore ([0002, 0004, 0015]); determine a particular combination of descriptors that is to be used correlating well logs to one another, wherein the particular combination of descriptors is determined ([0003, 0013, 0018, 0020-0025]) by: selecting different combinations of descriptors from among a plurality of descriptors ([0040], [0049-0051]); and analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one least one pair of data points in the pair of well logs being correlated to one another; and based on identifying the particular combination of descriptors, correlate data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs ([0065-0073], Claim 8, figs. 2.1 & 2.3, 3.2, 3.4).

Burkalov further teaches selecting a pair of well logs from the plurality of well logs performing dynamic warping on the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log ([0046, 0048]), but fails to teach the performing of dynamic time warping repeatedly.  Burkalov also fails to specifically teach each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors.
	
Claims 9 through 14 are allowed based on their dependency to Claim 8.

Regarding Claim 15, Burlakov teaches A method comprising: receiving, by a processing device, a plurality of well logs ([0004], [0013]), each well log of the plurality of well logs indicating subterranean strata penetrated at various depths by a respective wellbore ([0004, 0002, 0015]); determining, by the processing device, a particular combination of descriptors that is to be used in correlating well logs to one another, wherein the particular combination of descriptors is determined ([0003, 0013, 0018, 0020-0025]) by: selecting different combinations of descriptors from among a plurality of descriptors ([0040], [0049-0051]); and analyzing the plurality of alignments to determine that the particular combination of descriptors results in at least one least one pair of data points in the pair of well logs being correlated to one another; and based on identifying the particular combination of descriptors, correlate data points between other well logs in the plurality of well logs by performing dynamic warping using the particular combination of descriptors, the other well logs being different from the pair of well logs ([0065-0073], Claim 8, figs. 2.1 & 2.3, 3.2, 3.4).
Burkalov further teaches selecting a pair of well logs from the plurality of well logs performing dynamic warping on the pair of well logs, each alignment in the plurality of alignments being generated by performing dynamic warping on the pair of well logs using a different combination of descriptors, wherein dynamic warping includes manipulating a shape of a well log to align the well log with another well log ([0046, 0048]), but fails to teach the performing of dynamic time warping repeatedly.  Burkalov also fails to specifically teach each descriptor in the plurality of descriptors being of a different type than the other descriptors in the plurality of descriptors.

Claims 16 through 20 are allowed based on their dependency to Claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863         

/NATALIE HULS/           Primary Examiner, Art Unit 2863